PER CURIAM.
After a hearing on complaint of the Florida Bar, the referee recommends that Richard Neville, a member of the bar, be found guilty of violating disciplinary rule 6-101(A)(3) (neglect of a legal matter) and that he be suspended for six months, and thereafter until he proves his rehabilitation, with the following conditions: payment of costs; undergo alcohol rehabilitation counseling and therapy; completion of a law office management course; and make restitution to two clients in the sum of $425. Neither side contests the referee’s report and recommendations. After considering this matter, therefore, we adopt the referee’s report.
Richard E. Neville is hereby suspended from the practice of law for six months, and until he demonstrates rehabilitation, on the conditions set out above. This suspension will be effective thirty days from the *130date of this opinion, thereby giving Neville time to close out his practice and protect his clients’ interests. Neville shall accept no new business from the date of this opinion. Judgment for costs in the amount of $1,760.43 is hereby entered against Ne-ville, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON and EHRLICH, JJ., concur.